Citation Nr: 1202599	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  06-08 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbosacral insufficiency, with spondylolisthesis.  

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disability, (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to February 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, on behalf of the RO in Montgomery, Alabama.

In November 2008 the Veteran testified before a Veterans Law Judge who is no longer active at the Board; a transcript of the hearing is of record.  The Veteran has been advised of his entitlement to another hearing before a currently active Veterans Law Judge but he has not requested another hearing.

When this case was most recently before the Board in September 2010 the Board issued a decision denying the claim.  The Veteran thereupon appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2011 the Court issued an Order granting a Joint Motion of the Parties to vacate the Board's decision and to remand the case back to the Board for further consideration.

The issues of service connection for chronic rhinitis, service connection for left knee disorder and service connection for a hip disorder have been raised by the Veteran's representative in his September 2011 Written Brief Presentation.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


The issue of entitlement to TDIU benefits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to May 7, 2009, the Veteran's lumbosacral spine disability was manifested by flexion greater than 30 degrees and no incapacitating episodes related to intervertebral disc syndrome (IVDS).

2.  From May 7, 2009, the Veteran's lumbosacral spine disability has been manifested by flexion on repetitive use of 30 degrees or less but no ankylosis and no incapacitating episodes related to IVDS.


CONCLUSION OF LAW

The criteria for a rating of 40 percent, but not more, for lumbosacral spine disability were met effective from May 7, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.40. 4.45, 4.71a, Diagnostic Codes 5237, 5239, 5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

In this case, notice was provided to the Veteran in letters dated in January 2005, July 2008 and June 2010.  The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has been provided appropriate examination and has been afforded a hearing before the Board.  The Veteran's Social Security Administration (SSA) disability file has been obtained, as well as VA and private treatment records from providers identified by the Veteran as potentially having relevant records.  The Veteran has not asserted there is any additional existing evidence relevant to his claim not currently of record, and the Board is also unaware of any such outstanding evidence.

Further, the most recent Joint Motion for Partial Remand, as incorporated by the Court's Order in March 2011, expressed no issues regarding duties to notice and assist.  The Board is confident that if any in this regard would have been brought to the Court's attention in the interest of judicial economy.

In sum, based on a review of the claims file, the Board finds there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.

Legal Principles

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Intervertebral disc syndrome (IVDS) is rated under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Under current criteria, IVDS will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Lumbosacral strain (Diagnostic Code 5237) and spondylolithesis (Diagnostic Code 5239) are rated under the General Rating Formula for Diseases and Injuries of the Spine.  The provisions of the General Rating Formula for Diseases and Injuries of the Spine are as follows:

With or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease,   

forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, if combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, with muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or reversed kyphosis.........................................................20 percent 

forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine...............................................................40 percent 

unfavorable ankylosis of the entire thoracolumbar spine..50 percent 

unfavorable ankylosis of the entire spine ..................100 percent 

There are several notes set out after the General Rating Formula that provide the following: First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.

The Formula for Rating IVDS Based on Incapacitating Episodes provides as follows:

with episodes having a total duration of at least one week but less than 2 weeks during the past 12 months...............................10 percent


with episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months...............................20 percent 

with episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months....................................40 percent

with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months........................................60 percent. 

Note 1 provides that for the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to Intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  Note 2 provides that if Intervertebral disc syndrome is present in more than one spinal segment, provided that the effects of each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula, whichever method results in a higher evaluation for that segment.

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Evidence and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability on appeal.  The Board has found nothing in the historical record that would lead to the conclusion the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations that would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.  

The Board notes at the outset that the Veteran's associated neurological disorder, characterized as left sciatica with probable L5 nerve root, is separately service-connected and separately evaluated as 10 percent disabling.  That evaluation is not on appeal, and the Board's discussion below will accordingly not consider neurological evaluation.

The Veteran's request for increased rating was received in January 2005.

VA physical therapy treatment notes dating from the period February 2004 to January 2005 show treatment for low back pain including hot packs, ultrasound and electrical stimulation therapy.  A clinical note dated in December 2004 states that the Veteran was reporting constant low back pain but assisted range of motion of the trunk was within normal limits without complaint of increased pain or discomfort, and there was no complaint of increased pain or discomfort with palpation of the area.  The Veteran was noted to be a welder and still actively working at that trade.

The Veteran had a VA examination in February 2005 during which he reported physical therapy had been helpful but had not completely relieved his back pain.  He was currently taking two prescription pain medications.  The Veteran denied symptoms associated with back pain and endorsed being able to walk without assistance more than two hours per day at his job.  He denied wearing a back brace.  Although he continued to work as a welder he had stopped gardening or hunting due to back pain.  Physical examination showed mild muscle spasm in the low back, but neurologic examination was normal.   Flexion was to 55 degrees with pain beginning at 40 degrees; repetitive flexion caused additional 10 degree limitation due to pain.  The Veteran's gait was normal, and X-rays of the spine were normal.  The examiner diagnosed chronic lumbar strain creating moderate functional loss with recent flare-up requiring physical therapy.

Thereafter, the Veteran presented to the VA clinic complaining of back pain in September 2005 and October 2005.  In December 2005 he had a physical therapy consult in which he reported he had stopped his exercise regimen due to pain.  He stated his job as a welder required prolonged standing that aggravated his back pain, but he was afraid to complain for fear of being fired.  He reported occasional radiation down the leg but denied bowel or bladder problems.  Examination showed tenderness with minimal range of motion and the Veteran reported it was very painful to extend, flex or rotate.  Straight-leg raising (SLR) was negative; otherwise, sensation and motor strength were fairly good.   Gait was stable.  The clinician diagnosed chronic low back pain, probably from a combination of facet arthritis versus degenerative disc disease (DDD).

The Veteran presented to the VA clinic in April 2008 complaining of back pain, described as a dull, aching pain radiating from the back down the left leg.  Medication and moist heat provided some relief.  VA X-ray of the spine in April 2008 showed no evidence of compression fractures or spondylolisthesis.  The interpreter's impression was normal lumbosacral spine series, which is grossly consistent with previous X-rays in February 2005.

The Veteran presented to the VA clinic in June 2008 complaining of continued back pain.  He reported using a moist heating pad, which helped somewhat; he also took prescription-strength medication.  The Veteran was noted to have been unable to do a home exercise program and was referred to physical therapy for a modified program.

In July 2008 the Veteran was evaluated by the VA physical rehabilitation clinic and found to be neurologically intact, but he was noted to need a cane to ambulate comfortably.  He was accordingly prescribed a surgical lumbosacral corset.

The Veteran testified before the Board in November 2008 that he was unable to perform his prescribed stretching exercises and that his prescription pain medications did not help.  The Veteran described pain all night long; he also described difficulty bending.  The Veteran had been laid off his welding job; although he was not certain, he believed it was because of his instability.  (He apparently fell down more than once.)  The Veteran stated his legs would "just collapse" and he would need assistance to regain his feet.  The Veteran no longer took recreational trips by car or boat because he was unable to tolerate the travel.  The Veteran's wife testified that the Veteran would toss and turn at night due to back pain.  She witnessed him fall on multiple occasions and need help to regain his feet.  The Veteran complained to her of constant back pain, and she observed that he was unable to lift objects and perform other activities of daily living.

The Veteran presented to the VA clinic in December 2008 again complaining of back pain, characterized as 8/10 severity.  He was noted to be ambulating with a straight cane and wearing a lumbosacral corset.

The Veteran had a VA medical examination in May 2009 in which he complained of constant sharp, burning low back pain with radiation to the left ankle.  He stated he could walk one block.  He reported flare-ups every 2 days, lasting 2-3 hours.  Walking and bending increased his pain, and he was presently using two prescription pain medications.  He was currently using a cane for left knee instability and wearing a lumbosacral corset.  The Veteran stopped working as a welder in June 2008, but was able to perform activities of daily living (ADLs).  He denied bowel or bladder dysfunction.  On examination the Veteran had normal gait although he used a cane.  Flexion was to 40 degrees; he was unable to do repetitive use to demonstrate additional loss of function due to pain, fatigue, weakness, lack of endurance or incoordination.  Paraspinal tenderness was present, as was tenderness of the lumbosacral spine.  SLR was positive at 25 degrees bilaterally.  X-rays showed no bone, joint, disc or soft tissue abnormality.  The examiner diagnosed low back pain with left sciatica probable level 5 nerve root, and stated an opinion that the low back condition caused a moderate-to-moderately severe level of disability. 

A June 2009 decision by the Social Security Administration (SSA) granted disability benefits for lumbar spondylosis (primary diagnosis) and thoracic mild spondyloarthritis (secondary diagnosis) effective from September 2008.  Medical documents enclosed in the SSA disability file include correspondence from the Veteran that he could not continue his previous work as his back made it impossible to lift heavy weights.  An April 2009 examination by UAB Selma Family Medical Center noted thoracolumbar tenderness to palpation and flexion abnormal by 10 degrees.  A June 2009 Physical Residual Functional Capacity Assessment stated the Veteran could occasionally lift 10 pounds and frequently lift less than 10 pounds, could sit or stand or walk about 6 hours in an 8-hour workday but needed assistive devices to walk, and had  unlimited ability to push/pull; postural limitations were "occasionally" for climbing stairs/ramps, stooping, kneeling or crouching and "never" for balancing or crawling; the physician-examiner stated the Veteran's allegations were accepted as partially credible and not as limiting as alleged.    

Treatment records from Dr. William Lightfoot show the Veteran was treated on several occasions for low back pain, L4 and L5 subluxation and lumbar segmental dysfunction, although without providing any indication of the severity of the disorder for rating purposes.

On review of the evidence above, the Board finds the Veteran's disability more closely manifested the criteria for the 40 percent rating as of May 7, 2009, the date of the most recent VA medical examination.  On that occasion the Veteran had flexion to 40 degrees but was unable to perform repetitive motion; thus his functional loss of motion will be deemed as to 30 degrees or less and within the criteria for a 40 percent rating.  DeLuca, 8 Vet. App. 202.  Further, the examiner in May 2009 characterized the Veteran's functional loss as "moderate to moderately severe," which is consistent with the higher 40 percent level of disability.  The Board has considered whether a rating higher than 40 percent may be assigned, but the Veteran's spine is not ankylosed to any degree so the criteria for rating of 50 percent or higher are not met.  

In regard to the period prior to May 7, 2009, the Board finds the criteria for rating higher than 20 percent were not met because the Veteran's flexion, even with repetitive motion, was better than 40 degrees.  The Board particularly notes that the Veteran's range of motion (ROM) during examination in February 2005 showed flexion to 55 degrees with onset of pain at 40 degrees; although repetitive flexion caused additional 10 degree limitation due to pain, the resultant flexion would be to 45 degrees, which is still squarely within the criteria for the 20 percent rating, (the Board notes in that regard that measured ROM is specifically applicable "with or without symptoms such as pain, stiffness or aching regardless of pain").  At that examination the Veteran's gait was normal and X-rays of the spine were normal and the examiner characterized the Veteran's functional loss as "moderate."  Thus, the VA examination of February 2005 does not support a rating in excess of 20 percent.  

Further, the evidence does not show a distinct period prior to April 7, 2009, in which the schedular criteria for a rating higher than 20 percent were met, so "staged ratings" are not warranted.  Hart, 21 Vet. App. 505.

The Board has considered alternative rating for IVDS for incapacitating episodes, but in this case the Veteran has not asserted, and the evidence of record does not show, qualifying episodes of bed rest as prescribed and monitored by a physician.

The Board has also considered the Veteran's account of flare-ups, which he described in May 2009 as occurring every two days and lasting 2-3 hours.  Even affording the Veteran full credibility in reporting such flare-ups, his account does not show a disability meeting the criteria for rating in excess of 40 percent, which requires ankylosis.  There is no evidence of significant flare-ups prior to the examination in May 2009.  In sum, the DeLuca factors do not show entitlement to a rating in excess of 20 percent prior to May 2009 or a rating higher than 40 percent thereafter.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence offered by the Veteran in the form of his testimony, his correspondence to VA and his statements to various VA and non-VA medical providers.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Similarly, the Veteran's wife "can certainly provide an eyewitness account of a veteran's visible symptoms."  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Veteran and his wife have described a significant degree of impairment due to the Veteran's service-connected low back disability, but nothing in their statements demonstrates that the Veteran's disability picture more closely approximated other than the schedular criteria for the ratings assigned herein.

The Board has considered whether this claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case the manifestations of the service-connected disability are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.


ORDER

A rating of 40 percent for lumbosacral spine disability is granted effective from May 7, 2009, subject to the criteria applicable to the payment of monetary benefits.


REMAND

Regarding the TDIU issue, the Court has held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  Here, the Veteran submitted a specific request for TDIU benefits, which matter is apparently being developed at the RO.  Given that, together with the changed circumstances occasioned by the Board's grant of benefits above, the issue will be returned to the RO for its decision, before the Board enters any findings and conclusions with respect to it.   

Accordingly, the issue is remanded to the AMC/RO for the following:

After implementing the Board's decision granting an increased schedular rating for the Veteran's service connected back disability, and undertaking any additional development deemed necessary, (including conducting any medical evaluations or obtaining any medical opinions), the RO should enter its determination with respect to the claim for TDIU benefits.  If the decision remains adverse, the Veteran and his representative should be provided a Supplemental Statement of the Case and allowed an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


